Citation Nr: 1801772	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-19 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than June 24, 2014 for the award of service connection for chronic bronchitis.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (West 2014).


FINDING OF FACT

The earliest effective date for the award of service connection for chronic bronchitis is June 24, 2014, the date that VA received the Veteran's claim for service connection.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 24, 2014 for the award of service connection for chronic bronchitis are not met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. §§ 3.156 (c)(1), 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date

The assignment of effective dates of awards is governed by 38 U.S.C. § 5110  and 38 C.F.R. § 3.400.  Generally, the effective date of an award of pension, compensation, or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2017). 

The United States Court of Appeals for Veterans Claims (Court) has found that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  However, the mere presence of a disability does not establish intent on the part of a claimant to seek service connection for that disability.  See KL v. Brown, 5 Vet. App. 205 (1993); Crawford v. Brown, 5 Vet. App. 33 (1995); Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran requests an effective date earlier than June 24, 2014 for the award of service connection for bronchitis.  He stated that he believes that he warrants an earlier effective date back to 2009.  A review of the claims folder shows that a claim for service connection for bronchitis was first received by VA on June 24, 2014.  There are no earlier documents or communication in the claims folder that may be construed as a formal or informal claim for the purpose of assigning an earlier effective date for the grant of service connection.  In accordance with the applicable regulations concerning the assignment of effective dates, June 24, 2014 is the earliest date for the award of service connection for bronchitis.  See 38 C.F.R. § 3.400. 

The facts of this case are not in dispute, and the law is dispositive.  Accordingly, the issue is denied due to the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than June 24, 2014 for the award of service connection for chronic bronchitis is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


